SUPREME GOUAT
OF
NEVADA

CLERK’S ORDER

(Up PMAAF oe

IN THE SUPREME COURT OF THE STATE OF NEVADA

JAY KVAM, No. 85128

Appellant, =
a FiLleo

BRIAN MINEAU; AND LEGION
INVESTMENTS, LLC, SEP 07 2022

Respondents. LiZAAETH A. BROWN

 

 

RK OF|SUPREME COURT
BY

ORDER DISMISSING APPEAL

GEPOTY CLERK

Appellant’s unopposed motion for a voluntary dismissal of this
appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT

WP LL
BY: :

cc: Hon. Lynne K. Simons, District Judge
Madelyn Shipman, Settlement Judge
Matuska Law Offices, Ltd.
Gunderson Law Firm
Washoe District Court Clerk

D2- 7 80\b